            Case 1:19-cv-05231 Document 1-1 Filed 09/12/19 Page 1 of 16 PageID #: 6




                                      EXHIBIT A




8986076.1
                                              1^
              Case 1:19-cv-05231 Document 1-1 Filed 09/12/19 Page 2 of 16 PageID #: 7
NYSCEF DOC. NO. 1                                                                                    RECEIVED NYSCEF: 05/23/2019



             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF SUFFOLK
             -------- —------------------------------------------------------------------ X   Index No.:
             ANNA STERZENBACH and FREDRICK STERZENBACH,
                                                                                              Plaintiff designates Suffolk
                                                                   Plaintiff,                 County as the place of trial.
                                                                                              The basis of the venue is
                                         -against-                                            Plaintiff’s residence at the time
                                                                                              of alleged events.
             LEAR CAPITAL INC.
                                                                                              SUMMONS
                                                                   Defendants.
                                                                                              Plaintiff’s residence at time of
                                                                                              events, site where transactions
                                                                                              occurred.



             To the above named Defendants:

                      You are hereby summoned to answer the complaint in this action and to serve a
             copy of your answer, or, if the complaint is not served with this summons, to serve a
             notice of appearance, on the Plaintiffs attorneys within 20 days after the service of this
             summons, exclusive of the day of service (or within 30 days after the service is complete
             if this summons is not personally delivered to you within the State of New York); and in
             case of your failure to appear or answer, judgment will be taken against you by default




                                                                     Attorneys for Plaintiff
                                                                     222 East Main Street, Suite 212
                                                                     Smithtown, NY 11787
                                                                     (631)265-6300
             Defendants’ Address:
             Lear Capital Inc.
             1990 Bundy Drive #600
             Los Angeles, CA 90025
               Case 1:19-cv-05231 Document 1-1 Filed 09/12/19 Page 3 of 16 PageID #: 8
NYSCEF DOC. NO.                                                                                  RECEIVED NYSCEF: 05/23/2019



          SUPREME COURT OF THE STATE OF NEW YORK - - ------------------
          COUNTY OF SUFFOLK
          ---------------------------------------------------------------------------- X Index No.:
          ANNA STERZENBACH and FREDRICK STERZENBACH

                                                          Plaintiffs,                       VERIFIED
                                                                                            COMPLAINT
                                       -against-

          LEAR CAPITAL INC.

                                                           Defendant.
          ----------------------- ----------------------------------------------------- X

          Plaintiffs, ANNA STERZENBACH and FREDRICK STERZENBACH, being duly sworn,

          allege the following by and through their attorneys, Birzon & Associates.

              1. My name is Anna Sterzenbach, and I resided in East Marion (Suffolk County) State of

                   New York for all relevant purposes.

              2.    My name is Fredrick Sterzenbach, and I resided in East Marion (Suffolk County) State

                   of New York for all relevant purposes.

              3. Upon information and belief, the defendant Lear Capital Inc., herein after “Lear”,

                   transacts considerable business in the State of New York.

              4. Upon information and belief, the defendant Lear is incorporated in the State of

                   California. Lear solicits business in the state of New York and derives continuous and

                   significant business activities from New York State residents.

              5. The defendant Lear solicits business in the County of Suffolk, State of New York. Lear

                   obtains numerous Suffolk County residents as clients and derives benefits from business

                   relationships that derive from their retention of Suffolk County residents as clients.

              6. The defendant Lear provides Suffolk County residents investment advice to the public

                   and to its clients.
               Case 1:19-cv-05231 DocumentJ. 1-1 Filed 09/12/19 Page 4 of RECEIVED
                                                                          16 PageIDNYSCEF:
                                                                                    #: 9                     05/23/2019
NYSCEF DOC. NO. 1



          - - 7. The defendant Lear advises individuals, including the named plaintiffs herein, with

                 investment advice regarding issues pertaining to the purchase and sale of securities, and

                 in their stead, precious metals and coins.

              8. The defendant Lear transacts business in the state of New York on a substantial basis and

                 while doing so, advises individuals, including the plaintiffs, whether or not to sell

                 investment securities, inclusive of mutual hinds and publicly traded stocks and bonds,

                 and also advises individuals whether or not to liquidate them and purchase precious

                 metals as their replacement.

             9. The defendant Lear is an investment adviser under the laws of the State of New York and

                 pursuant to NYS General Business Law 359-eee.

              10. Beginning on or about May 4,2012 up to and including the current date, defendant Lear

                 provided financial advice regarding the investments owned by the named plaintiffs herein

                 including an Individual Retirement Account owned by plaintiff Anna Sterzenbach, an

                 Individual Retirement Account owned by plaintiff Fredrick Sterzenbach, and a joint

                 account consisting of publicly held stocks and securities, mutual funds, cash, and money

                 funds, all held in a joint account owned by the plaintiffs.

              11. The above referenced accounts were maintained by American Portfolios Finanical

                 Services, Inc., a New York corporation.

              12. Commencing on or about May 4,2012, the defendant engaged in a lengthy series of

                 solicitations, communications, and correspondences with the plaintiffs.

              13. The above referenced ongoing communications initiated by the defendant Lear, told the

                 Plaintiffs that their investment portfolio was weak, that their investment advisors at

                 American Portfolios had engaged in unprofessional, “bullying”, and desperate tactics.
                  Case 1:19-cv-05231 DocumentJ.1-1 J. Filed 09/12/19 Page 5 of 16 PageID #: 10
                                                                               RECEIVED NYSCEF:                      05/23/2019
NYSCEF DOC. NO. 1



------ --------   14. The-correspondences from the defendant to the plaintiffs commencing on or about may

                     4,2012 were designed to have the plaintiffs liquidate their life savings maintained at

                     American Portfolios in the separate IRA’s referenced above and the joint account

                     referenced above, and to have the liquidated accounts transferred into “cash” and wired to

                     the defendant.

                  15. At the time that the defendant Lear solicited the plaintiffs to liquidate their accounts and

                     to transfer the proceeds to the control of the defendant Lear, the plaintiffs were aged 67

                     and 68 respectively.

                  16. As of June 25,2012, plaintiff Fredrich Sterzenbach had an IRA worth $25,638.00.

                  17. As of June 25,2012, plaintiff Anna Sterzenbach had an IRA worth $218,881.00.

                  18. As of June 25,2012, the joint account owned by the named Plaintiffs had a value of

                     $410,947.00.

                  19. On or about June 25,2012 all of the above referenced accounts were liquidated at the

                     behest of the defendant pursuant to a letter written by the defendant to American

                     Portfolios and the defendant received the gross amount of $655,466.00.

                  20. Upon receipt of the liquidated monies owned by the plaintiffs, the defendant invested all

                     of the plaintiffs liquidated monies into gold.

                  21. Prior to the purchase of gold, the defendant had engaged in a senes of correspondences,

                     both written and oral, pressuring and creating a false belief that there was a global

                     financial crisis on the cusp demanding that the plaintiffs abandon their prior investments

                     in mutual funds, cash and securities and purchase only gold.

                  22. At the advice of Lear, the plaintiffs purchased____ gold.
             Case 1:19-cv-05231 DocumentJ.1-1 J. Filed 09/12/19 Page 6 of 16 PageID #: 11
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 05/23/2019



            - -23, Shortly-afterthe conversion of the liquidated assets of the plaintiff as set forth above into -   ............

                 gold, the price of gold declined dramatically.

             24. When the value of gold plummeted, the defendant Lear advised the plaintiffs to convert

                 their gold for silver and silver coins.

             25. The plaintiffs, after following the financial advice of the defendant to purchase gold,

                 again followed the financial advice of the defendant to purchase silver.

             26. The activities of the defendant, subsequent to accepting the wire transfer of the plaintiff’s

                 liquidated assets, resulted in commissions and storage fees paid to the defendant to the

                 detriment of the plaintiff.

             27. Aside from the commissions, storage fees, and other fees charged by the defendant to the

                 plaintiffs, the fees charged by the defendant for the actual cost of the precious metal and

                 coins were above market value for the gold bullion, silver bullion and coins.

             28. The defendant continues to maintain the aforementioned separate individual IRAs and

                 joint account of the plaintiffs.

             29. The total amount of funds that liquidated and transferred which resulted in purchases in

                 gold on or about June 25,2012 amounted to $665,466.00. In addition, $100,000.00 was

                 placed in a money market account.

             30. The defendant has continued to advise the plaintiffs in regards to their lifetime

                 investments. The plaintiffs entrusted all of their life savings, to the defendants on or about

                 June 25,2012 to their detriment.

             31. The defendant accused the plaintiffs’ former financial advisors of being unethical,

                 unprofessional, and derelict in their duties as financial advisors and by doing so,

                 wrongfully convinced the plaintiffs to liquidate all of their assets on or about June 25,
             Case 1:19-cv-05231 Document 1-1 Filed 09/12/19 Page 7 of 16 PageID #: 12
NYSCEF DOC. NO.                                                                          RECEIVED NYSCEF: 05/23/2019



             — 201-2-and transfer-the liquidated amounts tothedefendant forthe defendants’ -              -

                  discretionary investments.

             32. As of March 31,2019, the plaintiff Anna Sterzenbach individual retirement account was

                  worth $89, 677.00. At die time of transfer to defendant on or about June 25,2012 this

                  IRA had a value of about $218,881.00.

             33. As of March 31,2019, the plaintiff Fredrick Sterzenbach’s individual retirement account

                  had a value of $9,354.00. At the time of transfer to defendant on or about June 25,2012

                  this IRA had a value of about $25,638.00.

             34. As of June 25,2012, the plaintiffs joint account had a value of $410,947.00 and was

                  transferred to the defendant on or about said date.

             35. As of March 31,2019, the aforementioned joint account of the plaintiffs was valued at

                  $132,947.00.

                                     AS AND FOR A FIRST CAUSE OF ACTION

             36. The plaintiffs repeat, reiterates and realleges each and every allegation set forth in

                  paragraphs 1-35 as it fully set forth at length herein.

             37. The defendants engaged in fraudulent conduct in inducing the plaintiffs to liquidate their

                  separate IRA accounts and their joint account in June of 2012. On account of the fraud

                  committed by the defendant, which included a series of emails and other communications

                  indicating that plaintiffs’ investments with American Portfolio was wrongfully invested

                  and not sufficiently balanced, they did so in order to entice the defendants to invest in

                  gold as their only investment.

             38. The defendant profited from the fraud perpetrated on the plaintiffs as set forth above.




                                                         a   ~ -P   in
                                                                              •—*1
             Case 1:19-cv-05231 Documentj.1-1 J. Filed 09/12/19 Page 8 of 16
NYSCEF DOC. NO. 1
                                                                             PageID #: 13
                                                                          RECEIVED NYSCEF:                  05/23/2019



             39r<Dn account of fee fraud -committed by fee defendants feeplaintiffs have been damaged in -

                an amount to be determined at a trial of this action.

                                     AS AND FOR A SECOND CAUSE OF ACTION

             40. The plaintiffs repeat, reiterates and realleges each and every allegation set forth in

                paragraphs 1 -39 as it fully set forth at length herein.

             41. The defendant is an investment adviser under the laws of the State of New York.

             42. As an investment advisor the defendant is charged with the responsibilities attendant to

                providing sound and reasonable investment advice.

             43. The investment advice provided to the plaintiffs, who were at retirement age on or about

                June 2012, was inappropriate, wrongful, and constituted unsuitable investment advice.

             44. On account of the unsuitable investment advice provided by the defendant to the

                plaintiffs, the plaintiffs have been damaged in an amount to be determined at a trial of

                this action.

                                      AS AND FOR A THIRD CAUSE OF ACTION

             45. The plaintiffs repeat, reiterates and realleges each and every allegation set forth in

                paragraphs 1-44 as it fully set forth at length herein.

             46. The defendant, when soliciting the business of the plaintiff, had a legal duty of care.

             47. The defendant, when encouraging the plaintiffs to liquidate their retirement and joint

                savings and ultimately transfer them to the defendant for the purpose of purchasing gold

                and or other precious metals was an imprudent and negligent act.

             48. On account of the negligence, the plaintiffs have been damaged in an amount to be

                 determined at a trial of this action.

                                     AS AND FOR A FOURTH CAUSE OF ACTION




                                                         n     1n
                                                   '—l
               Case 1:19-cv-05231 Document 1-1 Filed 09/12/19 Page 9 of 16
NYSCEF DOC. NO. 1
                                                                           PageIDNYSCEF:
                                                                        RECEIVED  #: 14                            05/23/2019



          • - - 49. The plaintiffs repeatjreiterates and realleges each-and every allegation set forth in -.....

                  paragraphs 1-48 as it fully set forth at length herein.

               50. Throughout the entire term that the defendant retained the net proceeds of the plaintiffs

                  liquidated IRA’s and joint account beginning on or about June 25,2012 and at all times

                  thereafter, the defendant has received commissions and other payments, including

                  “storage fees”, etc. all at the expense of the plaintiffs.

               51. On account of their wrongful investment buy the defendant of the plaintiff monies the

                  defendant has been unjustly enriched by receiving commissions and other fees all of

                  which to be returned to the plaintiffs.

                                        AS AND FOR A FIFTH CAUSE OF ACTION

               52. The plaintiffs repeat, reiterates and realleges each arid every allegation set forth in

                  paragraphs 1 -51 as it fully set forth at length herein.

               53. The liquidation by the plaintiffs of their separate IRA’s and joint accounts deprived the

                  plaintiffs of the opportunity to leave said deposits in mutual funds and other security

                   investments.

               54. Had the plaintiffs not liquidated their assets at the behest of the defendant, they would

          ■,      have enjoyed the market appreciation of their investments commensurate with the mean

                   market appreciation of said investments that were maintained with American Portfolio

                   from on or about June 25,2012 to the current time.

                                        AS AND FOR A SIXTH CAUSE OF ACTION

               55. The plaintiffs repeat, reiterates and realleges each and every allegation set forth in

                   paragraphs 1 -54 as it fully set forth at length herein.
                                                       J.                      "1
             Case
NYSCEF DOC. NO. 1   1:19-cv-05231 Document 1-1 Filed 09/12/19 Page 10 of RECEIVED
                                                                         16 PageIDNYSCEF:
                                                                                   #: 15                        05/23/2019



            56.-The actions of the defendant in providing false, misleading, inaccurate, and ‘-‘pressure

                type practices” were designed to have the plaintiffs liquidate their worldly assets,

                transmit them to the defendant, all for purpose of having the defendant invest in the

                purchase of gold and other precious metals and for the defendant to earn commissions

                and other fees.

            57. The financial advice and acts of the defendant were wanton, willful and grossly negligent

                as well as being intentionally misleading in all relevant regards.

            58. On account of the above referenced actions of the defendant, the plaintiffs are entitled to

                receive punitive damages in an amount to be determined at a trial of this action.

         WHEREFORE, on account of the above claims of the plaintiff and the issues set forth in the

         First, Second, Third, Fourth, Fifth and Sixth Causes of Action, the plaintiffs demand judgment in

         an amount to be determined at a trial of this action as well as punitive damages as set forth in the

         Sixth Cause of Action together with costs, legal fees, disbursements, and for such other, further

         or different relief as this Court may deem just and proper.




         Dated: Smithtown, New York
                May 22,2019




                                                       222 East Main Street, Suite 212
                                                       Smithtown, NY 11787
                                                       (631)265-6300
                                                                                         »*»■*<
              Case 1:19-cv-05231 Document j-1-1 J.Filed 09/12/19 Page 11 of RECEIVED
NYSCEF DOC. NO. 1
                                                                            16 PageIDNYSCEF:
                                                                                      #: 16                                     05/23/2019




          Index No. :
          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF SUFFOLK

          ANNA STERZENBACH and FREDRICK STERZENBACH,
                                                                                                             Plaintiffs,
                                     -against-

          LEAR CAPITAL INC.
                                                                                                             Defendants.


                                                 SUMMONS AND VERIFIED COMPLAINT



                                                    BIRZON & ASSOCIATES


                Attorneys for.                        PLAINTIFFS
                                                       222 EAST MAIN STREET
                                                       SUITE 212
                                                       SMITHTOWN, NEW YORK 11787
                                                       (631)265-6300


                                                 CERTIFICATION (Court Rule 130-1.1-at

                   I hereby certify that to the best of my knowledge, information and belief, formed after an inquiry
          reasonable under the circumstances, the annexed papers or the contentions therein are not frivolous as defined in
          subsection (c) of section 130-1.1.
                                                                                   BIRZON & ASSOCIATES



                                                                         By:



          Due and timely service ofa copy of the within                                            is hereby admitted.
          Dated:

          Attorneys for:




                   NOTICE OF ENTRY

          □   SIR: Please take notice that the within is a true copy ofa
                     duly entered in the office of the clerk of the within named court on.

                   NOTICE OF SETTLEMENT

          □   SIR: Please take notice that an Order of which the within is a true copy will be presentedfor settlement to the
                      Honorable                                one of the judges of the within named Court, at
                                                             on the                  day of                     20
                        nt       n m /n m
               Case 1:19-cv-05231 Document 1-1 Filed 09/12/19 Page 12 of 16 PageID #: 17
NYSCEF DOC. NO. 2                                                                                         RECEIVED NYSCEF: 09/03/2019
                                                                                                    INDEX NO: 609855/2019
     STATE OF NEW YORK                                    COUNTY OF SUFFOLK                         FILED ON: May 23,2019
     SUPREME COURT                                                                                  DISTRICT:

                                                   Anna Sterzenbach and Fredrick Sterzenbach,

                                                                          vs                                                      Plaintiffs)

                                                                 Lear Capital Inc.,

                                                                                                                               Defendants)

     STATE OF NEW YORK, COUNTY OF ALBANY, 8S.:                                                       AFFIDAVIT OF SERVICE
                                                                                                  BY THE SECRETARY OF STATE
                            Shayne Colton_________________ .befog duly sworn, deposes and says: deponent is <wer
     the age of eighteen (18) years; that on __________ August 14,2019__________ , at                     3:30pm     , at the office

     of the Secretary of State of the State of New York in the Cty of Albany, New York, deponent served the annexed *
                                      Summons, Verified Complaint and Notice of Electronic Fifing
                                                                                                                                              on

                                                                  Lear Capfial Inc.


     Defendant in this action, by delivering to and tearing witi                Nancy Dougherty     , Authorized Agent, in the Office of
     the Secretary of State of the State of New Yoric, personally at the Office of the Secretary of State of the State of New

     York, one (1) true copy thereof and that at (he time of making such service, deponent paid said Secretary of State
     the statutory fee, if required. Service was made pursuant to Section 307 Business Corporation Law.


     IH Service was completed by maing notice of such service and one (1) true copy thereof by                       Cl Registered or

         □ Certified Mail, #        ________ re142507326us________ , Return Receipt Requested on                     August 19,2019
         to said defendant at____________________ 1990 Bundy Dr., #600, Los Angeles, CA 90025__________________

         Papers so served were properly endorsed with the index number and date of filing.


     Deponent further says that deponent knew the person so served as aforesaid to be ire agent In the Office of the
     Secretary of State of the State of New York, duly authorized to accept such service on behalf of said defendant.

     Description of the person served:           Approx. Age: 45 years             Approx, weight   140 lbs        Approx. Ht.:        5'4"
     Sex: Female        Color of skin:       White        Color of hair        Black   Other Glasses________________ ^                 /


     Sworn to before me on            August20.2019




                 NOTARY PUBLIC, State of Now York
                No. 6378301, Quaffltad In Albany County
                      Tsotti bqpirw July 23,2022                                                                Order# 1902783
            Case 1:19-cv-05231 Document J.1-1 J.Filed 09/12/19 Page 13 of 16 PageID #: 18
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 09/03/2019




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF SUFFOLK

             ANNA STERZENBACH and
             FREDRICK STERZENBACH,
                                                                Index No. 609855/2019
                                          Plaintiffs,

                            v.                                  STIPULATION TO EXTEND TIME
                                                                TO ANSWER OR OTHERWISE
             LEAR CAPITAL, INC.,                                RESPOND TO COMPLAINT

                                          Defendant


                    IT IS HEREBY STIPULATED AND AGREED by and between plaintiffs Anna

            Sterzenbach and Fredrick Sterzenbach (together, “Plaintiffs”) and defendant Lear Capital, Inc.

            (“Defendant”), through their respective undersigned attorneys, that Defendant’s time to answer or

            otherwise respond to Plaintiffs’ Complaint, filed May 23, 2019 (Doc. No. 1), be and is hereby

            extended until September 27,2019.

                    IT IS FURTHER STIPULATED AND AGREED that this stipulation may be executed in

            counterparts and that an electronic signature shall have the same binding effect as an original

            signature.

            Dated: New York, New York
                   September 3,2019

                                                             Mitch   ell   Silb   erb erg   & Knupp LLP



                                                                 Marissa B. Lewis
                                                                 437 Madison Avenue, 25th Floor
                 Smithtown, New York 11787                       New York, New York 10022
                 Tel: (631)265-6300                              Tel: (212) 509-3900
                 Fax:(631)265-6799                               Fax:(212)509-7239
                 mjbiizon@bsb-lawyers.com                        mbl@msk.com

             Attorneysfor Plaintiffs Anna Sterzenbach       Attorneysfor Defendant Lear Capital, Inc.
             and Fredrick Sterzenbach
-----                                         —----------
           Case 1:19-cv-05231 Document 1-1 Filed          —> 14 of 16 PageID #: 19
                                                 09/12/19 Page
NYSCEF DOC, tf 0. 4
       »
                 222 EAST MAIN STREET STE 212                     Doc.   No:   3801909050057
                 SMITHTOWN, NY 11787

      COUNTY OF LOS ANGELES  SHERIFF'S DEPARTMENT  STATE OF CALIFORNIA
  Court: SUPREME     County: SUFFOLK                State : NEW YORK
                    STERZENBACH, ANNA VS LEAR CAPITAL INC

Additional Documents:

SUMMONS AND VERIFIED COMPLAINT




                                           *3   ^ -P   *3
             Case 1:19-cv-05231 Document 1-1 Filed 09/12/19 Page 15 of 16 PageID #: 20
NYSCE^JQC). Ilgez'feonal Service) by personally delivering true                            09/09/2019
              person, firm or corporation served.
            {    } With endorsement of name, place of service and official
                    title on copy served.
            (    ) With required notice written or printed on the face of
                    the process served.
            (    ) Affiant showed the original process to'the defendant at
                    the time of such service.

     ( X )   (Identification) was made as to the identify of the person so
               served was as follows:
             {    ) Photograph of the defendant attached to the process and
                    furnished by the plaintiff herein and made a part of this
                    affidavit.
             ( X ) Sex: F    Race: WHITE       Hair:             Age:
                    Weight:        Height:   Ft.     Ins.
                    Drivers Lie:                      Other:

     ( X )   (Military Service) That at the time of service of process,
              defendant stated he/she is not in the military service.

8. FEE FOR SERVICE:$ 40.00
            NOTARY:               COUNTY CLERK:                   TOTAL:$ 40.00
 Deputy LEOPOLDO AVILA
 SHERIFF'S OFFICE                                        Alex Villanueva,   SHERIFF
 1725 MAIN ST., RM 114                                          \^S,
 SANTA MONICA, CA 90401                                 By:_____ f______________________________
 (310)553-5033                                                                  Deputy Sheriff

State of California
County of Los Angeles

 On_________________________________ ____________________________________ before me,
 _______________________________________________________________ (Name & Title of Officer)
 personally appeared _____________________________________________________________ ,
 who proved to me on the basis of satisfactory evidence to be the person(s)
 whose name(s) is/are subscribed to the within instrument and acknowledged
 to me that he/she/they executed the same in his/her/their authorized
 capacity(ies), and that by his/her/their signature(s) on the instrument
 the person(s), or the entity upon behalf of which the person(s) acted,
 executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of
 California that the foregoing paragraph is true and correct.

     WITNESS my hand and official seal.

Signature _______________________________________________________________              (Seal)




                                              O   o-C    Q
------ - • ---------IT:raE0Tg~ff‘XIrt3QT?TgfrgS
                Case 1:19-cv-05231 Document     w~'1-1 Filed
                                                        --------- ---------
                                                               09/12/19       Page 16 of 16 PageID #: 21
NYSCEF.DOC. 'NO. 4                                                                    ci&SPWS1? W§§§5 £<?i99/2019
                     222 EAST MAIN STREET STE 212                                     Doc. No: 3801909050057
                     SMITHTOWN, NY 11787

         COUNTY OF LOS ANGELES   SHERIFF'S DEPARTMENT STATE OF CALIFORNIA
     Court: SUPREME     County: SUFFOLK                State: NEW YORK
                       STERZENBACH, ANNA VS LEAR CAPITAL INC

                             AFFIDAVIT OF SERVICE
I certify that  LEOPOLDO AVILA
being first duly sworn, deposes and says:  That he is a regularly appointed,
qualified deputy Sheriff of the said County of Los Angeles, in the State of
California, and over the age of twenty-one years, not a party to the action
or related to either party, nor an attorney for a party, nor in any way
interested in the within named action, and authorized to serve civil process
           SUMMONS AND VERIFIED COMPLAINT



On  09/05/19 at  11:39 AM and that he served the same on the defendant and/or
respondent named below, on the date indicated, by delivering to and leaving
with said defendant and/or respondent in the County of Los Angeles, State of
California, personally, a true and correct copy thereof, with all notices and
endorsements thereon, in the manner and the place and time shown below:

1. Name:      LEAR CAPITAL INC.




2. Person served and title:
         TERA FEAD/ DIRECTOR OF SALES AUTHORIZED TO ACCEPT ON BEHALF OF
         LEAR CAPITAL INC.



3. Person with whom left and title or relationship to person served:


4.   Date and time of delivery
           11:3 9 AM
           09/05/19

5.   Mailing date,        type of mail and place of mailing




6. Address, city and state:
          1990 BUNDY DRIVE #600
          LOS ANGELES, CA 90025

               (    )   Home         (   X )   Business
